FORM 18-K For Foreign Governments and Political Subdivisions Thereof SECURITIES AND EXCHANGE COMMISSION Washington, D.C. ANNUAL REPORT of PROVINCE OF SASKATCHEWAN CANADA (Name of Registrant) Date of end of last fiscal year: March 31, 2012 SECURITIES REGISTERED* (As of close of fiscal year) Title of issue Amounts as to which registration is effective Names of exchanges on which registered N/A N/A N/A *The Registrant is filing this annual report on a voluntary basis. Names and addresses of persons authorized to receive notices and communications from the Securities and Exchange Commission: JOHN PRATO Canadian Consul General Canadian Consulate 1251 Avenue of the Americas New York, N.Y. 10020 or DONALD WILSON Canadian Consulate 1251 Avenue of the Americas New York, N.Y. 10020 Copies to: CLARE ISMAN Deputy Minister of Finance Ministry of Finance Province of Saskatchewan 2350 Albert Street Regina, Saskatchewan Canada S4P 4A6 JOHN W. WHITE Cravath, Swaine & Moore Worldwide Plaza 825 Eighth Avenue New York, N.Y. 10019 2 The information set forth below is to be furnished: 1. In respect of each issue of securities of the registrant registered, a brief statement as to: (a) The general effect of any material modifications, not previously reported, of the rights of the holders of such securities. None. (b) The title and the material provisions of any law, decree or administrative action, not previously reported, by reason of which the security is not being serviced in accordance with the terms thereof. None. (c) The circumstances of any other failure, not previously reported, to pay principal, interest, or any sinking fund or amortization instalment. None. 2. A statement as of the close of the last fiscal year of the registrant giving the total outstanding of: (a) Internal funded debt of the registrant.(Total to be stated in the currency of the registrant. If any internal funded debt is payable in a foreign currency, it should not be included under this paragraph (a), but under paragraph (b) of this item.) Reference is made to page 53 of Exhibitdhereto. (b) External funded debt of the registrant.(Totals to be stated in the respective currencies in which payable.No statement need be furnished as to inter-governmental debt.) Reference is made to page 53 of Exhibitdhereto.The only external funded debt of the registrant are Public Issue Debentures. 3. A statement giving the title, date of issue, date of maturity, interest rate and amount outstanding, together with the currency or currencies in which payable, of each issue of funded debt of the registrant outstanding as of the close of the last fiscal year of the registrant. Reference is made to pages 51-53 of Exhibitdhereto. 4. (a) As to each issue of securities of the registrant which is registered, there should be furnished a break-down of the total amount outstanding, as shown in Item 3, into the following: Totalamount held by or for the account of the registrant. Not applicable, because no securities of the registrant are registered. Total estimated amount held by nationals of the registrant (or if registrant is other than a national government by the nationals of its national government); this estimate need be furnished only if it is practicable to do so. Not applicable, because no securities of the registrant are registered. Total amount otherwise outstanding. Not applicable, because no securities of the registrant are registered. (b) If a substantial amount is set forth in answer to paragraph(a)(1)above, describe briefly the method employed by the registrant to reacquire such securities. Not applicable. 3 5. A statement as of the close of the last fiscal yeaer of the registrant giving the estimated total of: (a) Internal floating indebtedness of the registrant.(Total to be stated in the currency of the registrant.) Reference is made to page 27 of Exhibitdhereto. (b) External floating indebtedness of the registrant.(Total to be stated in the respective currencies in which payable.) Reference is made to page 27 of Exhibitdhereto. 6. Statements of the receipts, classified by source, and of the expenditures, classified by purpose, of the registrant for each fiscal year of the registrant ended since the close of the latest fiscal year for which such information was previously reported.These statements should be so itemized as to be reasonably informative and should cover both ordinary and extraordinary receipts and expenditures; there should be indicated separately, if practicable, the amount of receipts pledged or otherwise specifically allocated to any issue registered, indicating the issue. Reference is made to pages 36, 37 and 38 of Exhibitdhereto. 7. (a) If any foreign exchange control, not previously reported, has been established by the registrant (or if the registrant is other than a national government, by its national government), briefly describe such foreign exchange control. None. (b) If any foreign exchange control previously reported has been discontinued or materially modified, briefly describe the effect of any such action, not previously reported. Not applicable. *This annual report comprises: Pages numbered 1 to 4 consecutively. The following exhibits. (a) none; (b) none; (c) none; (d) Province of Saskatchewan Current Description; and, (e) Volume 1 of the Public Accounts for the registrant for the year ended March31,2012. This annual report is filed subject to the Instructions for Form 18-K for Foreign Governments and Political Subdivisions Thereof. 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this annual report to be signed on its behalf by the undersigned, thereunto duly authorized, at Regina, Saskatchewan, on the20th day of December, 2012. PROVINCE OF SASKATCHEWAN By /s/ Rae Haverstock Name: Rae Haverstock Title: Assistant Deputy Minister Treasury and Debt Management Division Ministry of Finance
